Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Response to Amendment
The amendment filed January 5, 2022 has been entered. Claims 1, 3, 5, 7, 12-13, and 19-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed November 9, 2021. 

Response to Arguments
	The argument, filed January 5, 2022 (see pg. 8, para. 3) in response to the Final Office Action filed November 9, 2021, have been fully considered but they are not persuasive.
	For claim 1, the applicant argues that “D2 [Robinson] discloses that it detects the position of the measuring device, but does not disclose that it detects the position of the test subject.” (see pg. 8, para. 3 of applicant’s remarks), and the examiner disagrees. Robinson teaches detecting the position of the test subject by using the position tracking system (see col. 10, lines 23-28 – “As shown in FIG. 14, the probe handle should be angled toward the center of the breast on the chest wall. Thus, the vector passing through the middle of handle and through the middle of the imaging elements should also pass through the nipple and the middle of the breast on the chest wall.”; see col. 2, lines 6-9 – “A position tracking system is configured to detect and track the position of the imaging probe and provide location identifier information for the at least one scanned image.” where the location of the test subject (breast) is determined by a location detection unit (position tracking system) to track the position of the probe based on the relationship between the probe, nipple, and chest wall of the breast). 
	The other arguments in the remarks (see pg. 8, para. 4-5) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kamiyama, as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa et al. (US 20160331347 A1, published November 17, 2016) in view of Kamiyama et al. (US 20080319317 A1, published December 25, 2008) and Robinson et al. (US 10074199 B2, published September 11, 2018 with a priority date of June 27, 2014), hereinafter referred to as Ebisawa, Kamiyama, and Robinson, respectively. 
Regarding claim 1, Ebisawa teaches a medical imaging apparatus (Fig. 1, object information acquiring apparatus) comprising:
a bath tank for accommodating a test subject, the test subject being at least a portion of a body of a human subject (Fig. 1; see para. 0034 — “An object (for example, the breast) is denoted by reference numeral 001...A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005.”; see para. 0053 — “The matching material 005 acoustically matches the object (or the holding member) with the probe…Examples of the matching material 005 include liquids such as water...” where the bath tank (matching material 005) accommodates the test subject (object 001)); 
a measurement device, for measuring the test subject, automatically movable in a predetermined direction (see Abstract – “…a scanner that moves the receiver in a predetermined scanning region…”), 
the measurement device including a group of ultrasonic elements for measurement to emit an ultrasonic wave into the bath tank and receive a scattered ultrasonic wave (Fig. 1, where the measurement device (probe 003) transmits the ultrasound wave into the bath tank (matching material 005) to the object 001 and receives an echo wave; see para. 0034 — “A probe that transmits an ultrasonic wave and detects an echo wave from the interior of the object is denoted by reference numeral 003. The probe 003 has a plurality of conversion elements 004…The probe 003 is fixed on a carriage 006.”; see para. 0047 — “Each of the conversion elements 004 in the probe 003 converts an electric signal into an ultrasonic wave. Preferred conversion elements are piezoelectric elements...”); and 
a control unit for measuring by the measurement device when at least one of 
a location of the test subject within a plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”), 
a location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”), and 
continuity of data measured by the measurement device satisfies a predetermined condition.
Ebisawa does not explicitly teach: 
a location detection unit for detecting the location of the test subject in the bath tank within the plane orthogonal to the predetermined direction and/or the location of the test subject in the bath tank in the predetermined direction; 
wherein the control unit determines the location of the test subject by the location detection unit on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement; and 
the location detection unit comprises a location detection ultrasonic element which is constituted by a group of elements differing from the group of ultrasonic elements for measurement and located on the bottom surface of the bath tank.
Whereas, Kamiyama, in the same field of endeavor, teaches:
a location detection unit for detecting the location of the test subject in the bath tank within the plane orthogonal to the predetermined direction and/or the location of the test subject in the bath tank in the predetermined direction (Fig. 12, where the test subject in the bath tank is the breast, and the location of the test subject is determined by the probe 12 in the predetermined direction as indicated by the left-and-right arrows; see para. 0120 – “The position detecting device detects information on the position of the ultrasonic probe 12 with respect to an object to be captured (that is, a diagnosis part).”; see para. 0122 – “…the ultrasonic probe 12 and the position detecting device 15 are arranged on the bottom of the water tank 17.”; see para. 0121 – “…the driving unit 151 has a rotary encoder provided therein, detects the position of the ultrasonic probe 12 on the movable stage 150…” where the location detection unit (position detecting device 15) detects the location of the test subject by determining the location of the ultrasound probe 12), 
wherein the control unit determines the location of the test subject by the location detection unit (Fig. 12; see para. 0120 – “The position detecting device detects information on the position of the ultrasonic probe 12 with respect to an object to be captured (that is, a diagnosis part).”; see para. 0121 – “…the driving unit 151 has a rotary encoder provided therein, detects the position of the ultrasonic probe 12 on the movable stage 150…” where the control unit (driving unit 151) determines the location of the test subject by the location detection unit (position of the ultrasonic probe 12 via position detecting device 15)), 
the location detection unit comprises a location detection ultrasonic element which is constituted by a group of elements differing from the group of ultrasonic elements for measurement and located on the bottom surface of the bath tank (Fig. 12; see para. 0122 – “…the ultrasonic probe 12 and the position detecting device 15 are arranged on the bottom of the water tank 17.” Where the location detection unit (position detecting device 15) is different from the measurement device (probe 12)).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ebisawa, by including to the system a location detection unit, and having the control unit determine the location of the test subject by the location detection unit, as disclosed in Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to generate an ultrasonic image with positional information of the breast for diagnosing in real time, as disclosed in Kamiyama (see para. 0122). 
Ebisawa in view of Kamiyma teaches a control unit determining the location of the test subject by the location detection unit, but does not explicitly teach wherein the control unit determines the location of the test subject by the location detection unit on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement.
Whereas, Robinson, in the same field of endeavor, teaches determining the location of the test subject (breast) by the location detection unit (position tracking system) on the basis of a location of an in-body tissue (chest wall) located on the opposite side from a region subject to measurement by the measurement device (probe) relative to an initial location (nipple) where the measurement device starts measurement or a termination location where the measurement device terminates measurement (see col. 10, lines 23-28 – “As shown in FIG. 14, the probe handle should be angled toward the center of the breast on the chest wall. Thus, the vector passing through the middle of handle and through the middle of the imaging elements should also pass through the nipple and the middle of the breast on the chest wall.”; see col. 2, lines 6-9 – “A position tracking system is configured to detect and track the position of the imaging probe and provide location identifier information for the at least one scanned image.” where the location of the test subject (breast) is determined by a location detection unit (position tracking system) to track the position of the probe based on the relationship between the probe, nipple, and chest wall of the breast).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit, as disclosed in Ebisawa in view of Kamiyama, by having the control unit determine the location of the test subject by the location detection unit on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement, as disclosed in Robinson. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate placement of an ultrasound probe in a different, subsequent, diagnostic ultrasound procedure, as taught in Robinson (see col. 9, lines 49-60).
Furthermore, regarding claim 3, Robinson further teaches wherein the control unit determines the initial location where the measurement device starts 5796708.DOCxPage 2Application No. 16/652,249 Paper Dated January 5, 2022 In Reply to USPTO Correspondence of November 9, 2021 Attorney Docket No. 4466-2001313measurement and/or the termination location where the measurement device terminates measurement, on the basis of the location of a predetermined in-body tissue of the human subject (see col. 10, lines 23-28 – “As shown in FIG. 14, the probe handle should be angled toward the center of the breast on the chest wall. Thus, the vector passing through the middle of handle and through the middle of the imaging elements should also pass through the nipple and the middle of the breast on the chest wall.”; see col. 2, lines 6-9 – “A position tracking system is configured to detect and track the position of the imaging probe and provide location identifier information for the at least one scanned image.” where the location of the test subject (breast) is determined by a location detection unit (position tracking system) to track the position of the probe based on the relationship between the probe, nipple, and chest wall of the breast).
Furthermore, regarding claim 5, Robinson further teaches wherein the test subject is a breast of the human subject and the in-body tissue is a rib, chest wall, or pectoralis major muscle of the human subject (see col. 10, lines 23-28 – “As shown in FIG. 14, the probe handle should be angled toward the center of the breast on the chest wall. Thus, the vector passing through the middle of handle and through the middle of the imaging elements should also pass through the nipple and the middle of the breast on the chest wall.” Where the in-body tissue is the chest wall). 
The motivation for claims 3 and 5 was shown previously in claim 1.
Furthermore, regarding claim 12, Ebisawa further teaches wherein, if the measured location of the test subject is within a predetermined range, the control unit starts a processing for measuring data continuously while moving the measurement device in the predetermined direction (Fig. 1; see pg. 2, col. 1, para. 0035 — “A system controller 009 creates a three-dimensional image from an image signal for the object 001 received by the probe 003 within a scan range.”; see pg. 8, col. 1, para. 0108 — “...the acoustic characteristics processor 023 calculates the distance between the object 001 and the probe 003 in real time.”).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa in view of Kamiyama and Robinson, as applied to claim 1 above, and in further view of Panescu (US 20120277574 A1, published November 1, 2012), hereinafter referred to as Panescu. 
Regarding claim 7, Ebisawa in view of Kamiyama and Robinson teaches all of the elements disclosed in claim 1 above, and 
Ebisawa further teaches: 
detecting the location of the test subject within the plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”); and 
detecting the location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Posi, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”).
Ebisawa in view of Kamiyama and Robinson teaches the location detection unit is comprised of the location detection ultrasonic element, but does not explicitly teach wherein the location detection unit comprises: a first location detection unit and a second location detection unit, and at least one of the first location detection unit and the second location detection unit is comprised of the location detection ultrasonic element.  
Whereas, Panescu, in an analogous field of endeavor, teaches:
a first and second location detection unit (Fig. 2; see pg. 9, col. 1, para. 0081 — “...one or more location elements 128 may be placed on the imaging device.” Where a first and second location detection unit is one or more location elements 128); and 
at least one of the first location detection unit and the second location detection unit is comprised of the location detection ultrasonic element (Fig. 5; see pg. 7, col. 1, para. 0060 — “the location processor 108 utilizes ultrasound to determine the absolute location of a location element 168(1) within the three-dimensional coordinate system of the subject volume. Here, the location element 168(1) is an ultrasonic transducer.” Where the location detection unit is made of an ultrasonic transducer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location detection unit, as disclosed in Ebisawa in view of Kamiyama and Robinson, by having a first and second location detection unit, and where at least one of the first location detection unit and the second location detection unit is comprised of the location detection ultrasonic element, as disclosed in Panescu. One of ordinary skill in the art would have been motivated to make this modification in order to identify a target site for treatment within the subject volume, as taught in Panescu (see para. 0046). 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa in view of Kamiyama and Robinson, as applied to claim 1 above, and in further view of Ryu et al. (US 10650518 B2, published May 12, 2020 with a priority date of November 24, 2015), hereinafter referred to as Ryu.
	Regarding claim 20, Ebisawa in view of Kamiyama and Robinson teaches all of the elements disclosed in claim 1 above.
	Ebisawa in view of Kamiyama and Robinson does not explicitly teach herein the control unit detects slice omissions to determine discontinuity of data within the measured data. 
Whereas, Ryu, in the same field of endeavor, teaches wherein the control unit detects slice omissions to determine discontinuity of data within the measured data (see col. 9, lines 14-19 — “...the CAD apparatus 100 may group a plurality of image frames into groups with reference to an image frame in which no ROI (region of interest) is detected. In this case, even image frames from which the same ROI is detected may be grouped into different groups according to whether the ROI is continuously detected.” so the images where the ROI is not detected are not included in the image groups of continuously detected ROI).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ebisawa in view of Kamiyama and Robinson, by having the system detect slice omissions to determine discontinuity of data within the measured data, as disclosed in Ryu. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of diagnosis and alleviate the burden of analysis for the user, as taught in Ryu (see col. 1, lines 27-37).
  
Allowable Subject Matter
Claims 13 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art was found to teach the limitation of independent claims 1, 13 and 19, 
“if it is determined that the degree of deviation in the location of the test subject or discontinuity of the data measured at a time of measurement does not satisfy the predetermined condition, performing any of: a processing in which the measurement is continued and the measured data is corrected; a processing in which the location of the measurement device in a movement direction is returned by a predetermined distance and a  part of the measurement is redone; and a processing in which the measurement is restarted from the beginning, wherein
               the process in which the measurement is continued and the measured data is corrected is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a first acceptable range serving as the predetermined condition,
               the process in which the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone is performed if is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a second acceptable range serving as the predetermined condition, and
               the process in which the measurement is restarted from the beginning is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a third acceptable range serving as the predetermined condition”, as shown in the applicant’s Fig. 9B. 
The closest prior art found to teach this limitation is Chen et al. (US 20070133736 A1, published June 14, 2007), which talks about adjusting math representations of tissue based on the thresholds of the movement of the patient (see para. 0057 – “An estimate of the movement of the patient can be adjusted until the adjustment of the movement of the patient is below a third predetermined threshold. The estimated movement of the patient can be based upon the adjusted mathematical representation of the bone layer and/or the adjusted mathematical representation of the soft tissue layer.”). Chen does not explicitly teach executing processes where the measurement is continued and the measured data is corrected, the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone, or the measurement is restarted from the beginning based on different thresholds. 
Another prior art found to teach the limitation is Watson et al. (US 20130310692 A1, published November 21, 2013), which talks about having a scanning machine automatically redo the entire scan sequence, or redo an individual scan then continue scanning based on a threshold (see para. 0115 – “...instruct the scanning machine to automatically abort the scan if the detected movement is above a predetermined threshold and have the instrument automatically redo the entire scan sequence (e.g. in the case of a multi-meridian scan) or redo only that individual scan on which the motion was detected and then continue scanning.”). Watson does not explicitly teach executing processes where the measurement is continued and the measured data is corrected, the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone, or the measurement is restarted from the beginning based on different thresholds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793